Citation Nr: 9922926	
Decision Date: 08/13/99    Archive Date: 08/24/99

DOCKET NO.  97-31 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of an injury to the cervical spine.

2.  Entitlement to a compensable evaluation for hearing loss 
disability, left ear.

3.  Entitlement to a 10 percent evaluation due to multiple 
noncompensable service-connected disabilities.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The veteran served on active duty from May 1977 through March 
1978.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  

In October 1998, the veteran had a hearing before the 
undersigned Member of the Board in Washington, D.C..  During 
that hearing, the veteran raised contentions to the effect 
that service connection is warranted for headaches; hearing 
loss disability, right ear; and bilateral tinnitus.  Those 
issues have not been adjudicated by the RO or otherwise 
developed for appeal; and, therefore, they are referred to 
the RO for appropriate action.


REMAND

In November 1993, R. S. Paloski, D.O., reported that the 
veteran had been examined for injury sustained in a bus 
accident in April 1992, while driving for the Western Reserve 
Transit Authority (WRTA).  The veteran's complaints at that 
time included pain in the cervical area.  The diagnoses 
included acute, traumatic cervical strain and sprain.

During a VA orthopedic examination in July 1994, the veteran 
reported the history of the injury to his cervical spine in 
service in 1976.  He also reported that he had aggravated his 
neck injury in the 1992 bus accident, and that he had had 
severe pain in the neck region since that time.  Following 
the VA examination, the diagnosis was chronic cervical strain 
residuals of injury.  The examiner did not distinguish the 
symptoms related to the injury in service from those 
associated with the bus accident many years after service, 
nor express an opinion as to whether the service-connected 
cervical spine disability had been aggravated thereby.  The 
claims folder was not made available to the examiner for 
review.

In October 1997, the veteran was examined by VA to determine 
the extent of his cervical spine disability.  The history of 
the veteran's 1992 bus accident was not reported.  Following 
that examination, the diagnosis was history of injury in 1976 
with chronic pain, with no abnormality found on that 
examination.  The claims folder was not made available to the 
examiner for review.

During his hearing in October 1998, the veteran reported that 
he had seen Dr. Paloski within the previous year, in part, 
for his cervical spine disability.  Dr. Paloski's recent 
records have not been associated with the claims folder.

During his hearing, the veteran also testified that his 
cervical spine disability impaired his job as a bus driver.  
For example, he stated that he experienced neck pain and 
stiffness associated with the repetitive movements of 
steering.  Neither of the VA examiners who evaluated the 
veteran in 1994 or 1997 commented on the functional loss due 
to pain, and pain on use; specifically limitation of motion 
due to pain on use including during flare-ups.  38 C.F.R. 
§ 4.40.  Moreover, there was no description of the effects of 
the disability on the veteran's ordinary activity.  38 C.F.R. 
§ 4.10.  See DeLuca v. Brown, 8 Vet. App. 202 (1995). 

The veteran also seeks a compensable rating for defective 
hearing in his left ear.  At his hearing, he testified that 
every 3 to 4 months, he was evaluated at the VA Medical 
Center (MC) in Cleveland for defective hearing in the left 
ear.  He stated that he had last been seen for that 
disability approximately 3 to 31/2 months earlier.  Records of 
those evaluations have not been associated with the claims 
folder.

During the pendency of this appeal, the portion of the VA 
Schedule for Rating Disabilities that addresses hearing loss 
disability was amended, effective June 10, 1999.  64 Fed.Reg. 
25202-25210 (1999).  As amended, the provisions of 38 C.F.R. 
§ 4.85 provide that audiometry examinations for rating 
purposes will be conducted without the use of hearing aids.  
The record does not reflect that the veteran has been 
afforded such examination.  

During his hearing, the veteran also testified that his 
cervical spine disability and service-connected defective 
hearing in his left ear impaired his job as a bus driver with 
the Western Reserve Transit Authority (WRTA), Youngstown, 
Ohio.  He noted that his immediate supervisor was aware of 
the impact of his cervical spine disability, and that as a 
result of his hearing difficulty, complaints and reprimands 
against him had been documented in his employment records.  
Those records have not been associated with the claims 
folder.

The issue of entitlement to a 10 percent rating due to 
multiple noncompensable service-connected disabilities 
(38 C.F.R. § 3.324 (1998)) is inextricably intertwined with 
the issues of entitlement to compensable ratings for the 
residuals of a cervical spine injury and for defective 
hearing, left ear.  See Harris v. Derwinski, 1 Vet. App. 180 
(1991).  It would, therefore, be premature to consider that 
issue at this time.  Accordingly, that issue will be held in 
abeyance pending resolution of the issues of entitlement to a 
increased ratings for the residuals of a cervical spine 
injury and for defective hearing, left ear.

In light of the foregoing, the Board is of the opinion that 
additional development of the record is necessary prior to 
further appellate consideration.  Accordingly, the case is 
remanded for the following actions:

1.  The RO should request that the 
veteran provide the names, addresses, and 
approximate dates of treatment or 
examination, for all health care 
providers who may possess additional 
records relevant to the issues of 
entitlement to increased ratings for the 
residuals of a cervical spine injury and 
for defective hearing, left ear.  After 
obtaining any necessary authorization, 
the RO should request copies of all 
indicated records not currently on file 
directly from the providers.  This should 
include, but not be limited to, records 
from R. S. Paloski, D.O., and reports of 
evaluations of hearing acuity performed 
at the Cleveland VAMC.  The RO should 
request that the veteran also provide any 
additional relevant medical records he 
may possess.  

2.  The RO should contact WRTA, at 604 
Mahoning Ave., Youngstown, Ohio, and 
request copies of all records concerning 
the impact of the veteran's cervical 
spine injury and defective hearing, left 
ear, on his employment.  They may 
include, but are not limited to, medical 
records, attendance records, vehicle 
accident reports, reports of disciplinary 
action, counseling statements, reports of 
workman's compensation claims or claims 
for other disability benefits, and 
reports of vocational rehabilitation or 
training.  

3.  When the foregoing actions are 
completed, the RO should schedule the 
veteran for an orthopedic examination to 
determine the extent of his service-
connected residuals of a cervical spine 
injury.  All indicated tests and studies 
should be performed, and any indicated 
consultations should also be scheduled.  
The claims folder must be made available 
to the examiner so that the relevant 
medical history may be reviewed.  To the 
extent possible, the examiner should 
distinguish the symptoms from the 
service-connected cervical spine 
disability from those associated with any 
other cervical spine disability, such as 
any residuals a cervical spine injury 
sustained in the bus accident in 1992.  

Tests of joint motion against varying 
resistance should be performed.  The 
extent of any incoordination, weakened 
movement and excess fatigability on use 
should be described.  The examiner should 
be requested to identify any objective 
evidence of pain and all functional 
impairment due to pain.  The examiner 
should provide an opinion concerning the 
degree of any pain.  The examiner should 
also express an opinion concerning 
whether there would be additional limits 
on functional ability on repeated use or 
during flare-ups (if the veteran 
describes flare-ups), and, if feasible, 
express this in terms of additional 
degrees of limitation of motion on 
repeated use or during flare-ups.  If 
this is not feasible, the physician 
should so state.  Moreover, there must be 
a full description of the effects of the 
disability on the veteran's ordinary 
activity.  The examiner should also 
provide an opinion concerning the impact 
of the disability on the veteran's 
ability to work.  All opinions must be 
supported by clear and complete 
rationale.

4.  The RO should schedule the veteran 
for audiologic examination for 
ascertaining hearing impairment for VA 
purposes, to include a controlled speech 
discrimination test (Maryland CNC) and a 
puretone audiometry test, without the use 
of hearing aids.  See 64 Fed.Reg. 25206 
(1999) (to be codified at 38 C.F.R. 
§ 4.85(a)).

5.  When the requested actions have been 
completed, the RO should undertake any 
other indicated development and then 
readjudicate the issue of entitlement to 
a compensable rating for the residuals of 
a cervical spine injury and the issue of 
entitlement to a compensable rating for 
defective hearing, left ear.  If 
applicable, the RO should also 
readjudicate the issue of entitlement to 
a compensable evaluation due to multiple 
non-service-connected disabilities.  
38 C.F.R. § 3.324.  If the benefits 
sought on appeal are not granted to the 
veteran's satisfaction, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
afforded an opportunity to respond.  
Thereafter, if otherwise in order, the 
case should be returned to the Board for 
further appellate action.

By this remand, the Board intimates no opinion as to the 
final disposition of any issue.  The veteran need take no 
action until he is otherwise notified.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (1998).




